Title: The Massachusetts Council to the American Commissioners, 9 June 1778
From: Massachusetts Council
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen,
Council Chamber Watertown June 9th 1778
We have just received from the Secret Committee of Congress Three Packets directed to the Commissioners of the United States at Paris. We now transmit them by Capt. Corbin Barnes Commander of the Scooner Dispatch bound for Nantz, a Vessel taken up by the Navy Board of the Eastern Department for this purpose. We have committed these Dispatches to the care of Captain Barnes with Orders immediately upon his Arrival in France to repair to Paris and deliver you the Letters himself and there receive Your answer and be govern’d by Your directions touching his return and the Port he is to come to. We wish them safe to hand and if You should direct the Captain to return to this or any other Port in this State We shall expeditiously forward to Congress any dispatches You may commit to our Care. Such Intelligence or Information as you can communicate consistent with the Public Safety, We shall be glad at all times to be favored with. In the Name and behalf of the Council I am With great Esteem Gentlemen Your most Humble Servant
Jer PowellPresident
The Honble Benja. Franklin Silas Deane & Arthur Lee Esqrs.
 
Addressed: The Honble / The Commissioners of the united States / of america at the Court of France / Paris
Endorsed by John Adams: Council Mass: Bay June 9. 1778 ans. July 29.
